Citation Nr: 1725602	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  06-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable disability rating for a back disability prior to October 1, 2008, a disability rating in excess of 20 percent from October 1, 2008 to February 22, 2011, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to an extraschedular disability rating.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a July 2011 rating decision of the RO in Huntington, West Virginia.  Jurisdiction was subsequently transferred to Roanoke, Virginia.

The Board notes that the Veteran has been granted separate disability ratings for radiculopathy related to his back disability pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Additionally, in providing this grant, the Veteran was provided with his appellate rights should he disagree with the rating assigned.  The Veteran has not filed a notice of disagreement or otherwise separately challenged his current disability ratings for radiculopathy, as such, that issue is not considered to be before the Board at this time.

The issue of entitlement to an increased disability rating for a back disability was previously before the Board, and, in February 2011 and in October 2012, the matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issues of entitlement to TDIU and an extraschedular disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea is related to a period of service.

2.  The Veteran's back disability caused muscle spasms severe enough to cause an altered gait and an altered spinal contour prior to February 23, 2011, but it was not shown to functionally restrict forward flexion to 30 degrees or less prior to February 23, 2011; and it did not result in ankylosis or additional functional impairment during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for a disability rating of 20 percent prior to February 23, 2011 have been met, but the criteria for a disability rating in excess of 20 percent prior to February 23, 2011 or in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  The Board notes that the Veteran has claimed throughout the period on appeal that he had not received appropriate notices of  one of his VA examinations.  As discussed below however, the Veteran eventually participated in multiple VA examinations.  Thus, these objections are, at this point moot, and adjudication of his claim at this time is warranted.

 As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran objected to the adequacy of his July 2006 VA spinal examination, because it allegedly did not discuss additional functional impairment of his range of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon reviewing the July 2006 VA examination, the Board notes that the examiner specifically discussed the lack of additional loss of range of motion after repetitive range of motion testing as well as the Veteran's reports of incapacitating flare-ups.  As such, the Board finds this examination adequate for rating purposes.  Moreover, the relief for an inadequate VA examination is another VA examination, and, as discussed below, the Veteran was provided additional VA examinations.  Therefore to the extent that the contention is meritorious, the matter is ultimately moot.

The Board notes this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  Further development in substantial compliance with the Board's previous remand instructions has been completed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  An October 2009 sleep report diagnosed the Veteran with sleep apnea.  The Veteran testified that he first began to manifest sleep apnea in-service, but that medical officers were unable to diagnose him; because sleep apnea had not been discovered yet.  See Transcript.  The Veteran's service treatment records also indicated that the Veteran sought treatment for sleep problems in 1975.  A January 2017 medical opinion from a VA specialist indicated that the medical community first became aware of sleep apnea in the mid-1980s, and that it is at least as likely as not that the Veteran's sleep apnea is related to a period of service; because the Veteran's sleep problems, in 1975, could have been due to obstructive sleep apnea.  Therefore, the weight of the evidence indicates that a medical nexus exists between a current disability and an in-service incurrence.  As such, service connection for sleep apnea is granted.

Back

At issue is whether the Veteran is entitled to an increased disability rating for a back disability.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 20 percent prior to February 23, 2011 and a disability rating of 40 percent thereafter.

The Veteran first filed for service connection for a back disability in June 1993, and, in July 2003, the RO granted service connection and assigned a noncompensable disability rating effective the date the claim was received.  On July 27, 2004, the Veteran filed an increased rating claim, and, in December 2004, the RO denied his claim.  The Veteran appealed.  During the pendency of his appeal, the Veteran's back disability rating was increased to 20 degrees effective October 1, 2008 and to 40 percent effective February 23, 2011.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Spinal disabilities, such as the Veteran's back disability, are evaluated pursuant to either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

In this case, the Formula for Rating (IVDS) Based on Incapacitating Episodes does not provide an adequate basis for an increased rating.  The Board notes that the Veteran has made multiple reports that his back has caused incapacitating episodes.  For VA purposes however, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  A February 2011 VA examiner indicated that the Veteran had not incurred any incapacitating episodes in the previous 12 months.  Previous VA examiners did note the Veteran's reports of incapacitating episodes, but they did not actually opine that the Veteran's reports met the requirements for incapacitating episodes as established in the VA regulations.  Finally, the Veteran's treatment records are silent for physician prescribed bedrest.  Therefore, the record does not contain competent evidence establishing periods of physician prescribed bed rest to IVDS as defined in VA regulations, and therefore, the Formula for Rating IVDS Based on Incapacitating episodes cannot provide an adequate basis for an increased disability rating.  Id.

As such, the Board must consider a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  Here, a disability rating of 10 percent is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more in height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Combined range of motion refers to the some of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note(2).

A 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; when a combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  Id.

Ankylosis is not shown by the medical evidence of record.  For example, in February 2011, a VA examiner indicated that the Veteran did not manifest ankylosis.  Moreover, all the examinations of record indicated that the Veteran manifested some range of motion of his lower spine.  Additionally, the Veteran's treatment records do not memorialize, nor does the Veteran claim, a history of ankylosis of the lower spine.  Therefore, the rating criteria for disability rating of 50 percent or a total disability rating do not provide an adequate basis for an increased rating, because they require a finding of ankylosis which is not raised by the record.  Furthermore, the Board will only consider assigning the Veteran a disability rating of 40 percent based on the criteria that does not require a finding of ankylosis.  

In a July 2004 statement, the Veteran reported that his back pain had gotten worse.  The Veteran further stated that he had problems becoming erect, adding that it felt like his back locked up when he was just standing, sitting, or laying down.

The Veteran sought treatment for his back condition at a private medical facility in July 2004, where he reported weight training three times per week.  The Veteran reported a pain level of two to three on a scale of 10, and that his back felt stiff when he attempted to bend it.  The private provider noted reduced range of motion at the waist and that the Veteran can tolerate approximately 30 degrees.  

An August 2004 private treatment record noted that the Veteran claimed he had been experiencing intermittent low back pain for approximately six months prior to seeking treatment (since approximately February 2004).  The Veteran reported that recently the pain had increased in severity and had been lasting longer.  The Veteran denied a precipitating event for the back pain.  The provider noted that the Veteran had full range of flexion and extension.

A September 2004 private treatment record indicates that the Veteran strained his back across the waist line while lifting weights.  The Veteran indicated that he felt stiff, and that bending forward was painful.  The Veteran was able to walk with difficulty.

The Veteran sought treatment for his back condition at a VA facility in December 2004.  The Veteran reported that he may have slipped and twisted his back in early October, but that in the two weeks before seeking treatment (approximately late December 2004) his low back pain had been worse.  The Veteran claimed that his pain was severe enough to cause shortness of breath, and that it is particularly painful upon standing or getting out of his car.  The Veteran denied any recent falls or heavy lifting.  The VA provider noted moderate spasm in the left lumbar area, and that the Veteran had difficulty arising from a chair and from the spine position.  The provider also indicated that the Veteran's gait was slow and measured.

VA treatment records from July 2006 indicate that the Veteran reported low back pain.  

A July 2006 X-ray noted moderate focal degenerative changes at L5-S1 as well as exaggerated lordosis.

The Veteran underwent a VA examination in July 2006 at which he reported constant pain (level four out of 10) with flare-ups (level 10 out of 10) occurring approximately once a week and lasting three to four days.  The Veteran claimed that during flare-ups he was limited in his ability to go up and down steps and was unable to sit for two hours.  The Veteran further reported that during flare-ups he was incapacitated, unable to work, and on bed rest.  The examiner noted that the Veteran was being prescribed prescription medication to treat muscle spasms.  The Veteran's flexion was measured to 90 degrees and his combined range of motion was 240 degrees.  The examiner noted that there was no reduced range of motion or joint function due to pain, fatigue, incoordination, weakness, or lack of endurance after repetitions of range of motion testing.

In an October 2006 VA Form 9, the Veteran claimed that the July 2006 VA examiner failed to adequately assess Deluca criteria, and he claimed that he did not have a flexion of 90 degrees and had not been able to bend forward to 90 degrees for some time.  The Veteran further reported that - at the end of a long day where he had been required to stand or sit for long periods or even after moderate exercise such as walking or attending to activities of daily living - his muscles were fatigued and his range of motion was significantly diminished.  The Veteran also stated that every time he would rise from a seated position he had to exert all his strength to straighten his back, and that it usually took him four or five steps after rising to attain a fully upright posture.

An October 2008 VA treatment record indicated that the Veteran reported moderate to severe low back pain that had been getting worse over the previous 24 hours.  The Veteran denied severe back pain (but did indicate a pain level of nine) and difficulty walking.

The Veteran underwent another VA examination in November 2008.  The Veteran reported that he had learned to live with a constant pain level of six out of 10 that would flare up to level eight out of 10 for a couple of days, once or twice per month.  The Veteran indicated that he had previously used a back brace, but had stopped using it, finding it to be ineffective.  The Veteran reported that during flare-ups, he is unable to walk up and down stairs, or sit for more than two hours, and that he is incapacitated and stays in bed.  The examiner noted that the record indicated that the Veteran had been prescribed medication for muscle spasms.  The Veteran's flexion was measured to 90 degrees with pain commencing at 45 degrees, and his combined range of motion was 275 degrees.  There was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or coordination after three repetitions of range of motion testing.  The examiner indicated that there was no spasm, tenderness, or guarding, and that his spinal contour was normal.  

In an August 2009 VA treatment record, the Veteran reported that he had a difficult time rising out of bed in the morning, and that his back pain often interfered with his sleep.  The Veteran stated that he found himself exhausted during the day, and that, after sitting, he would have to slowly rise up to an upright position.  The Veteran claimed that for at least 10 steps he would walk bent over until he was able to slowly rise up completely.

In a February 2010 statement the Veteran reported that his back condition had gotten worse with age.

X-rays taken in February 2011 showed slightly accentuated lumbar kyphosis and multiple degenerative changes which appeared grossly stable since the July 2006 x-rays.

The Veteran underwent another VA examination in February 2011.  The Veteran reported constant pain at the level of six out of 10.  The Veteran reported that he could only walk one quarter of a mile slowly.  The Veteran reported flare-ups three days a week that increased the severity of his pain to a level of nine to 10 out of 10.  The Veteran stated that during flare-ups his back stiffened, and caused further loss of range of motion due to pain.  The examiner indicated that this loss of range of motion appeared to be due to pain rather than fatigue, weakness, speed, or incoordination.  The Veteran further indicated that during flare-ups he remained in bed.  The examiner found no records of bed rest having been prescribed by a physician.  The examiner observed that the Veteran's posture and gait were normal and found no muscle spasm, guarding, or ankylosis.  The Veteran's flexion was limited to 20 degrees and his combined range of motion was limited to 120 degrees.  The examiner indicated that after repetitive range of motion testing there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.

In an August 2012 VA treatment record, the Veteran reported low back pain.

An October 2012 VA emergency department record indicates that the Veteran reported his low back pain had gotten worse.  

A June 2014 VA treatment record indicates that the Veteran sought treatment for back pain.  

The Veteran testified at a personal hearing before the Board in August 2016.  The Veteran stated that he had difficulty getting out of his car, and that when he stood up after prolong standing he would have difficult becoming fully erect.  The Veteran indicated that he experienced constant pain.  The Veteran indicated that he does not take pain medication, because his occupation requires him to carry a firearm; and he feared the impact of the pain medication on his ability to use a weapon.  See Transcript.

In a September 2016 statement, the Veteran reported continuous pain on his lower right side of his back, and that there is often a stiffness in his lower back after prolonged standing or when he is trying to stand up after prolong sitting.  The Veteran indicated that he can sit for 25 to 30 minutes before he has to stand up, and that he can stand for approximately 45 minutes at a time.  The Veteran also reported that in the early 2000s he was instructed by his physicians to remain in bed for his back condition.  The Veteran stated that his back is worse in the wintertime.  
The weight of the evidence indicates that the Veteran is entitled to a disability rating of 20 percent prior to February 23, 2011.  VA examiners have not identified muscle spasms as a symptom of his back disability, but they have indicated that the Veteran was prescribed medication for muscle spasm.  The Board is not permitted to take the ameliorating effects of medication into considered when evaluating a disability.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Nevertheless, prescription medication for muscle spasms is evidence that the Veteran's back disability manifests in muscle spasms and, absent any ameliorating effect of medication, these spasms would have ostensibly been present during a VA examination.  Additionally a December 2004 VA treatment record noted the presence of muscle spasms.  The Board notes VA examiners have not identified any abnormal gait or abnormal spinal contours.  Nevertheless, the Veteran has provided competent testimony of an altered gait throughout the period on appeal.  The Veteran's reports are corroborated by a September 2004 private treatment record indicating that the Veteran was able to walk with difficulty and a December 2004 VA treatment record indicating that his gait was slow and measured.  Finally, a July 2006 X-ray noted as exaggerated lordosis, and a February 2011 X-ray indicated that his condition had progressed to kyphosis.  Therefore, the Board finds that the weight of the evidence indicates that it is at least as likely as not that the Veteran has manifested muscle spasm severe enough to result in an abnormal gait and abnormal spinal contour, and the Veteran is entitled to a disability rating of at least 20 percent throughout the period on appeal.

The Veteran has been granted a disability rating of 40 percent from February 23, 2011.  As previously discussed, the schedular rating criteria do not provide an adequate basis to provide the Veteran a disability rating in excess of 40 percent because the Veteran has not manifested ankylosis.  Therefore, the issue before the Board is whether the Veteran is entitled to a disability rating of 40 percent throughout the entire period on appeal or is entitled to a staged rating of 20 percent prior to February 23, 2011 and 40 percent thereafter.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent prior to February 23, 2011.  The only adequate basis to provide the Veteran with a disability rating in excess of 20 percent prior to February 23, 2011 is if his back disability manifests in forward flexion of 30 degrees or less.  An August 2004 private treatment record noted that the Veteran had full flexion.  Furthermore, VA examinations in July 2006 and November 2008 both indicated that the Veteran's flexion was to 90 degrees.  Therefore the weight of the evidence indicates that the Veteran's flexion was in excess of 30 degrees prior to February 23, 2011.

The Board notes the Veteran's reports, including in his VA Form 9, that his flexion is less than 90 degrees.  Nevertheless, the Board affords his reports less weight, than the objective medical testing.  Moreover, even if, as the Veteran asserts, his forward flexion was functional limited to less than 90 degrees, as is discussed below, there is a rating in excess of 20 percent would require forward flexion to be functionally limited to significantly more than 90 degrees.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Board notes the Veteran's contentions - including in his VA Form 9 - that he has manifested additional functional impairment.  The Veteran was provided multiple VA examinations, and the Veteran was always able to perform three repetitions of range of motion testing without additional loss of range of motion.  Additionally, no VA examiner opined that the Veteran manifested additional functional impairment due to pain, fatigability, incoordination, or weakness prior to February 23, 2011.  The Board notes that the February 2011 examination (conducted on February 23, 2011) indicated that the Veteran manifested loss of range of motion due to pain and only pain.  First the Board notes that pain alone is sufficient to constitute functional loss.  See Mitchell.  More importantly however, the Veteran has been granted the maximum disability rating based on range of motion from February 23, 2011, and where, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, weight of the evidence indicates that the Veteran is not entitled to an increased disability rating based on additional functional impairment.

As described, the Veteran is entitled to a disability rating of 20 percent prior to February 23, 2011 and a disability rating of 40 percent thereafter.  All other claims for an increased disability rating are denied.


ORDER

Service connection for sleep apnea is granted.

A disability rating of 20 percent from July 27, 2004 to September 30, 2011 is granted; subject to the laws and regulations governing the payment of VA compensation.







REMAND

TDIU

The Board has also considered whether the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has, because the Veteran's representative explicitly raised the issue in an August 2016 appellant brief, stating that unemployability should be considered with regard to the Veteran's back and sleep apnea.

The Board notes that the Veteran testified at a Board hearing in 2016 that he is currently employed.  Nevertheless, employment alone does not preclude a claim for TDIU.  TDIU may be granted if the Veteran's salary is below the poverty threshold established by the U.S. Department of Commerce, Bureau of the Census.  Additionally, the Veteran may be granted TDIU despite being employed and having an income in excess of the poverty line if his employment is sheltered.  38 C.F.R. § 4.16; see also Cantrell v. Shulkin, __ Vet. App. ___ (April 2017).

Here, the Veteran testified at a personal hearing before the Board in August 2016 that he had a bad reputation for sleep, and that he has been suspended from work on several occasions for falling asleep on duty.  See Transcript.  In a September 2016 statement, the Veteran stated that he was employed but that his sleep apnea is so disruptive to his sleep patterns that he was fired from two previous positions.  The Veteran further stated that the only reason he was able to secure and maintain his current employment was due to the unique hours of his shift.  Additionally, the Veteran indicated that he cannot take pain medication that has been prescribed for his back, because his occupation requires him to carry a firearm; and he fears the impact of the pain medication on his ability to use a weapon.  

Extraschedular

The issue of entitlement to an extraschedular rating is a component of the Veteran's claim for an increased rating for a back disability; Bagwell v. Brown, 9 Vet. App. 337 (1996); and it is inexplicably intertwined with the issue of TDIU.  Brambley v. Principi, 17 Vet. App. 20 (2003).  Therefore, this matter must be remanded for further development as well.  Harris v. Derwinski, 1 Vet. App. 180   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide a detailed accounting of his income during the period on appeal.

2.  Then, adjudicate the claim for TDIU, to include as a result of his back and sleep apnea.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


